Exhibit 10.39

 

SECOND AMENDMENT

TO THE

CAREMARK RX, INC. 1998 NEW EMPLOYEE STOCK OPTION PLAN

(FORMERLY THE MEDPARTNERS, INC.

1998 NEW EMPLOYEE STOCK OPTION PLAN)

 

This Second Amendment to the Caremark Rx, Inc. 1998 New Employee Stock Option
Plan (formerly the Medpartners, Inc. 1998 New Employee Stock Option Plan) (the
“Plan”) to be effective as of January 12, 2001.

 

W I T N E S S E T H:

 

WHEREAS, Caremark Rx, Inc. (the “Company”) currently sponsors and maintains the
Caremark Rx, Inc. 1998 New Employee Stock Option Plan (formerly the Medpartners,
Inc. 1998 New Employee Stock Option Plan) (the “Plan”); and

 

WHEREAS, Section 11.1 of the Plan grants the Compensation Committee of the Board
the power at any time to amend the Plan, and the Compensation Committee now
wishes to amend the Plan to modify the vesting provisions for options granted
under the Plan on and after January 12, 2001;

 

NOW, THEREFORE, the Plan is hereby amended as indicated below:

 

1.

 

Section 6.4 of the Plan is amended effective as of January 12, 2001, to read as
follows:

 

6.4 VESTING OF OPTIONS. Unless otherwise designated by the Compensation, each
Option granted pursuant to this Plan shall vest as follows:

 

(a) 34% of the Options granted shall vest on the Option grant date;

 

(b) 33% of the Options granted shall vest on each of the first anniversary and
second anniversary of the Option grant date;

 

Second Amendment to the

Caremark Rx, Inc. 1998 New Employee Stock Option Plan

Page 1



--------------------------------------------------------------------------------

provided, however, that for Options granted prior to January 12, 2001, if during
the first year after the Option grant date, the stock price of the Shares closes
at or above $12.00 for any twenty (20) out of thirty (30) consecutive trading
days, the 33% of the Options due to vest on the first anniversary of the Option
grant date shall vest immediately at the end of such 20th day, and provided,
however, that for Options granted prior to January 12, 2001, if during the
second year after the Option grant date, the stock price of the Shares closes at
or above $18.00 for any twenty (20) out of thirty (30) consecutive trading days,
the 33% of the Options due to vest on the second anniversary of the Option grant
date shall vest immediately at the end of such 20th day.

 

2.

 

The name of the Plan is changed effective as of January 12, 2001 from the
Medpartners, Inc. 1998 New Employee Stock Option Plan to the Caremark Rx, Inc.
1998 New Employee Stock Option Plan. All references in any Company documents to
the Medpartners, Inc. 1998 New Employee Stock Option Plan shall, after
January 12, 2001, be a reference to the Caremark Rx, Inc. 1998 New Employee
Stock Option Plan.

 

3.

 

All other provisions of the Plan not inconsistent herewith are hereby confirmed
and ratified.

 

Approved by the Board of Directors by resolutions on January 12, 2001.

 

Second Amendment to the

Caremark Rx, Inc. 1998 New Employee Stock Option Plan

Page 2